Citation Nr: 9920550	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-13 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from November 1956 to June 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 adverse rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

By way of history, in a statement received by the RO in 
September 1994, the veteran requested service connection for 
PTSD.  By rating decision dated in July 1995, the RO denied 
his claim.  By decision dated in November 1995, the RO 
established service connection and assigned a 10 percent 
evaluation for PTSD, effective September 1994.  In September 
1996, the RO received a notice of disagreement with respect 
to the assigned disability evaluation for the award of 
service connection for PTSD.  Subsequent to issuance of a 
statement of the case on the issue, the veteran perfected his 
appeal.  By rating decision dated in May 1998, the RO granted 
an increased evaluation and an assignment of a 30 percent 
evaluation from September 1994.  Although the increase 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans' Appeals) has held that a "decision awarding a 
higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The VA's Schedule for 
Rating Disabilities (Schedule), 38 C.F.R. Part 4 (1996), 
provides for disability evaluations in excess of 30 percent. 
See 38 C.F.R. § 4.124a (1996).  Thus, as the RO has noted, 
the veteran's appeal with respect to the issue of entitlement 
to an increased evaluation for service-connected PTSD 
continues.

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating mental disabilities. 61 Fed. Reg. 52695 
(1996) (codified at 38 C.F.R. §§ 4.125-4.130).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the instant case, the RO provided the veteran 
notice of the revised regulations in the March 1997 statement 
of the case; he was also provided the opportunity to present 
further evidence and argument in response.  Thus, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's PTSD is productive of no more than a 
definite inability to establish or maintain effective or 
wholesome relationships with people and/or definite 
industrial impairment under the rating criteria in effect 
prior to November 7, 1996.

3. The veteran's PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, with general satisfactory 
functioning under the rating criteria effective November 7, 
1996.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, § 4.132, Diagnostic Code 9411(1996); 61 Fed. 
Reg. 52695-52702 (October 8, 1996) (to be codified at 38 
C.F.R. § 4.130, Diagnostic Code 9411).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran filed his original claim for service connection 
for PTSD in September 1994.  At that time, he submitted a 
detailed stressor statement detailing his military 
experiences from 1956 to 1984.

The veteran also submitted a statement in October 1994 
wherein he reported that his PTSD symptoms had impaired his 
personal relationships.

In November 1994, the veteran underwent a VA Social and 
Industrial Survey examination.  The examiner's assessment was 
that it appeared that the veteran was going through a 
significant period of reflection upon both his past 
adjustment of 32 years in the military and his current 
relationships with his family and community.  He was highly 
critical of himself, attributing feelings of arrogance and 
belligerence to many of the problems he had with others, 
along with an inability to express feelings.  He identified 
PTSD symptoms that he reported had existed since World War 
II.  He described intrusive thoughts, occasional nightmares, 
depression, and hypervigilance.  At the same time, until his 
retirement, it did not appear that the level of PTSD was 
significantly impacting upon his adjustment.  The examiner 
opined that the veteran's current self-reflection may have 
been more the result of retirement and the loss of his 
military authority.  The examiner commented that it was not 
easy to determined the nature of the veteran's residuals but 
noted that they appeared to be more typical of post-traumatic 
stress syndrome than PTSD.

The veteran failed to report to a December 1994 VA PTSD 
examination.  In a July 1995 rating action, the RO denied 
entitlement to service connection for PTSD.  In August 1995, 
the veteran reported that he was unaware of his VA PTSD 
examination and requested that it be re-scheduled.

In October 1995, the veteran underwent VA PTSD examination.  
After examination, the examiner noted that veteran had a 
history of problems with personal relationships.  He noted 
that the veteran had difficulty getting along with others and 
had been an extremely strict parent.  He noted that the 
veteran did not have close relationships with his wife or 
children.  The veteran exhibited multiple symptoms of 
avoidance and hyperarousal.  The examiner noted the veteran's 
lack of interest in activities, detachment, estrangement from 
others, and restricted range of affect.  He also exhibited 
symptoms of impaired sleep, irritability, hypervigilance, and 
difficulty concentrating.  The veteran denied prominent 
symptoms of re-experiencing past traumas.  He reported some 
intrusive thoughts and nightmares, which occurred on, about a 
monthly basis.  The examiner's impression was that the 
avoidance and increased arousal were out of proportion to the 
trauma that the veteran experienced.  The examiner opined 
that the veteran most likely had certain personality traits, 
which were adaptable and were accentuated in the military.  
The examiner opined that the veteran had enough symptoms to 
meet the criteria for PTSD.  However, the examiner noted that 
the symptoms were necessarily directly related to the 
previous traumatic events.  The examiner concluded that the 
veteran was mildly impaired from symptoms of PTSD.

In November 1995, the RO granted service connection for PTSD 
and assigned a 10 percent disability evaluation effective 
September 1994.  In September 1996, the veteran filed a 
timely notice of disagreement (NOD) regarding the level of 
disability evaluation for his service-connected PTSD.  He 
stated that his PTSD was more severe than the 10 percent 
disability evaluation contemplated.  The veteran perfected 
his appeal in April 1997.  He stated that his PTSD warranted 
a minimum of a 50 percent disability evaluation.  In support 
of his contention he submitted a statement reiterating his 
military experiences and military service personnel records.

In February 1998, the veteran was afforded a VA PTSD 
examination.  He reported that he lived with his wife of 47 
years and that his adult children lived nearby but he did not 
seem them often.  He stated that he and his wife had no 
friends, did not go out, and had a, "sometimes amicable, 
sometimes all-hell-breaks-loose" relationship.  The veteran 
denied any history of counseling.  He stated that he had 
retired from the military and was not seeking further 
employment.  He reported that he spent his time taking care 
of his yard.  He noted that his wife was not interested in 
any activities outside of the home, either.  The examiner 
noted that during the examination, the veteran occasionally 
became somewhat tangential and his self-evaluation skills 
appeared to be somewhat impaired.  The examiner noted that 
the veteran's early war experiences formed his personality.  
He learned early on to distrust authority and he avoided 
becoming close to people.  The examiner noted that the 
veteran appeared to be a ruminator, finding the meaning of 
things only after thinking about them.  The veteran described 
himself as a great disciplinarian who expected things to go 
in the orderly fashion that he outlined.  He described 
himself as being overly controlling and autocratic.  The 
examiner concluded that he was inclined to see many of the 
events that the veteran described in his resulting reactions 
to be more of a personality-defined disorder than PTSD, 
although the examiner noted that the veteran met the criteria 
for PTSD.  The examiner noted specifically that in meeting 
the criterion events for PTSD that an older person might have 
been able to better deal with them than a teenager.  

He noted that the veteran reported that he had distressing 
intrusive thoughts about World War II approximately six out 
of seven days, lasting about ten minutes a day.  He noted 
that he experienced nightmares about four or five times a 
month.  He denied flashbacks or hallucinations.  He described 
intense psychological distress when he saw amphibious ducks, 
ships, or was forced to ride the ferry.  He indicated that he 
was capable of controlling his intrusive thoughts by staying 
busy.  He reported poor concentration although his memory was 
intact.  He described a relative lack of interest in 
socializing and an inability to keep good friends.  He noted 
that he did not hug or kiss his children or tell his wife 
that he loved her, even when he was going to Vietnam.   He 
reported a sense of foreshortened future.  He stated that he 
did not sleep well and woke two or three times a night.  He 
reported outbursts of anger.  The examiner noted that it 
appeared that some of the veteran's behaviors would fit with 
hypervigilance including high-intensity sodium lights placed 
in his front and back yard and his habit of constantly 
locking the doors of his house.  The examiner concluded that 
the veteran met the minimal limits of PTSD.  He noted that it 
was quite conceivable that the veteran's life had been 
somewhat diminished in terms of his ability to form intimate 
and close relationships, to build a closeness in his family, 
due to the disillusionment and fear that he experienced as a 
16 year old during World War II.  The examiner commented that 
there was also a flavor of secondary gain in the way that the 
veteran presented his case.  Finally the examiner noted that 
the veteran did not appear to be interested in doing anything 
to correct his past situations or improve his current life.  
The examiner's final diagnoses were PTSD and  personality 
disorder, NOS.  The examiner commented that it appeared that 
the veteran had a strong support system.  The veteran's 
Global Assessment Functioning (GAF) score was 65-70.

In a May 1998 decision, the RO granted entitlement to an 
increased evaluation for service-connected PTSD to 30 percent 
disabling.  Thereafter, the claims file was forwarded to the 
Board for review.

II. Laws and Regulations Pertinent for an Increased 
Evaluation

In general, allegations of increased disability are 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with the 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule, 38 C.F.R. Part 4 (1998).  The percentage 
ratings contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155.  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  Reasonable doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability. 38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency. Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Definite impairment has been construed to mean 
"distinct, unambiguous, and moderately large in degree." 
VAOPGCPREC 9-93 (November 9, 1993).  A 50 percent evaluation 
for PTSD is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

As stated, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, was amended and redesignated as 38 C.F.R. § 
4.130, effective November 7, 1996. Under the new regulation, 
the evaluation criteria have substantially changed, focusing 
on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  61 Fed. Reg. 
52695-52702 (October 8, 1996) (to be codified at 38 C.F.R. § 
4.130).

In determining the appropriate disability evaluation for the 
veteran's PTSD, the question to be answered is whether 
manifestations of PTSD meet (or more nearly approximate) the 
criteria for a rating in excess of the currently assigned 30 
percent. Consistent with the Court's decision in Karnas v. 
Derwinski, 1 Vet. App. 308, the Board will discuss the 
veteran's disability with consideration of the criteria 
effective both prior and subsequent to November 7, 1996.  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  Id.

III. Analysis

The veteran has complained of symptomatology that primarily 
includes nightmares, sleep disturbance, outbursts of anger, 
intrusive thoughts, depression, difficulty concentrating and 
hyperarousal.  The assigned 30 percent disability rating 
contemplates occupational and social impairment manifested by 
the veteran's occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks with satisfactory general functioning, recognizing 
symptoms such as a depressed mood, anxiety and chronic sleep 
impairment.  The veteran's reported symptomatology, as well 
as the results of VA examinations, support the assignment of 
no more than a 30 percent evaluation.  He demonstrates at 
most an occasional decrease in efficiency and periods where 
he is unable to perform satisfactorily due to increased 
agitation and irritation causing interpersonal conflicts.   
He has stated that he is difficult to get along with, 
although he is now retired.  The contemporary medical 
evidence is negative for indications of any memory loss or 
panic attacks, and significantly, is negative for evidence of 
circumstantial, circumlocutory or stereotyped speech, 
difficulty in understanding complex commands, any impairment 
of short- and long-term memory or any impairment of judgment 
or abstract thinking, in fact showing that the veteran 
demonstrates a good level of cognitive abilities, good 
judgment, and normal speech and thought processes.  Moreover, 
despite the veteran's reported isolationism, he has continued 
to live with his wife of more than four decades.  A review of 
the evidence of record shows that multiple VA psychologic and 
psychiatric examiners conclude that the veteran's 
symptomatology is minimal.  The October 1995 examiner opined 
that the veteran's PTSD resulted in only mild impairment.  
The February 1998 VA examiner concluded that the veteran met 
the minimal limits for PTSD. 

In conclusion, the above cited findings are consistent with 
no more than the assignment of a 30 percent evaluation under 
the criteria effective from November 7, 1996.  That is, the 
veteran evidences a measure of occupational and social 
impairment most nearly approximating an occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, but with generally satisfactory 
functioning, routine behavior and self-care.  38 C.F.R. 
§ 4.130.

With respect to the pre-November 7, 1996, schedular criteria 
for PTSD, the record fails to establish that the veteran's 
ability to foster or maintain effective or favorable 
relationships with people is considerably impaired or that by 
reason of psychoneurotic symptoms, his reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment to warrant the 
assignment of a 50 percent evaluation. 38 C.F.R. § 4.132, 
Diagnostic Code 9411.

The Board notes that regulations effective prior to November 
7, 1996, set out that the severity of a psychiatric disorder 
is premised upon actual symptomatology, and that social 
inadaptability is to be evaluated only as it affects 
industrial adaptability. 38 C.F.R. §§ 4.129, 4.130.  Despite 
his PTSD, his marital relationship has continued for many 
years.  The preponderance of the medical evidence is 
consistent in finding the veteran's disability to be mild or 
moderate in degree and not approximating severe.  Although an 
examiner's classification of psychiatric disability is not 
determinative of degree of disability, in this case the 
medical evidence of record, i.e., the report and analysis of 
the veteran's symptomatology and the accounts of his history, 
are entirely consistent with the assessment of a mild-to-
moderate degree of severity.  38 C.F.R. § 4.10.  The veteran 
reported he was retired and does not report any inability to 
function in his individual duties.  His history is 
significant for some marital and familial tensions related to 
disciplinary issues.  Such is consistent with the assignment 
of a 30 percent evaluation for a diminished ability to 
establish or maintain effective relationships and a reduction 
in initiative, flexibility, efficiency and reliability levels 
as to result in a definite degree of industrial impairment.

With regard to the above, the Board also notes that the 
veteran's most recent GAF score is 65-70.  The Court has held 
that GAF scores between 55 and 60 indicate only "moderate 
difficulty in social, occupational, or school functioning." 
See Carpenter v. Brown, 8 Vet. App. 243 (1995).  The 
veteran's diagnostic test results clearly do not meet the 
threshold of a more than moderate disability under the 
Court's definition.

Thus, a review of the veteran's history and symptomatology is 
consistent and preponderantly against the assignment of an 
evaluation in excess of 30 percent under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 and under the rating new criteria 38 
C.F.R. § 4.130, Diagnostic Code 9411, effective November 7, 
1996.  The Board emphasizes that the evidence in this case is 
not so evenly balanced as to require application of the 
provisions of 38 U.S.C.A. § 5107(b); rather, a preponderance 
of the evidence being against the veteran's claim, an 
increased evaluation for service-connected PTSD must be 
denied.




ORDER

An evaluation in excess of 30 percent for service-connected 
PTSD is not warranted.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

